Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 5, 2006                                                                                         Clifford W. Taylor,
                                                                                                                      Chief Justice

  127212 & (50)(53)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  SHERRY COMBEN, ANTRIM                                                                                 Robert P. Young, Jr.
  COUNTY TREASURER,                                                                                     Stephen J. Markman,
                                                                                                                           Justices
           Plaintiff-Appellee, 

                                                                     SC    127212     

  v                                                                  CoA 248963       

                                                                     Antrim CC 02-007860-PS                       

  STATE OF MICHIGAN, and

  DEPARTMENT OF TREASURY,

            Defendants-Appellants, 

  and 

  PURE RESOURCES, L.P., DOMINION 

  RESERVES, INC., WOLVERINE GAS

  AND OIL COMPANY, INC., EUGENIE R. 

  ANDERSON, STEPHEN WARD DEVINE,

  ELIZABETH PALMER DEVINE, MICHAEL 

  EDMUND DEVINE, SUZANNE LEE DEVINE, 

  WILLIAM W. DUNN, DAVID W. FAY, 

  EDWIN R. FAY, PETER W. FAY, ROBERT A. FAY, 

  ROSAMOND S. FISHER, FREDERICK T. GOLDING, 

  NANCY HAMILTON, LISA MARRIOTT JONES, 

  DAPHNE FAY LANDRY, GEORGE S. LEISURE, JR., 

  PETER R. LEISURE, FLORA NINELLES, 

  MARJORIE S. RICHARDSON, JAMES W. RILEY, JR., 

  WILLIAM A. RILEY, BARBARA F. ROSENBERG, 

  ELIZABETH, R. P. SHAW, ANN WARD SPAETH, 

  FREDERICK S. STRONG, III, A. W. ROBERT, STRONG 

  REVOCABLE TRUST, and EUGENIE S. KAUFFMAN, 

             Defendants-Appellees.
  ________________________________________________


                On order of the Chief Justice, the motion by the State Bar of Michigan for
  extension of the time for filing its brief amicus curiae is considered, and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 5, 2006                     _________________________________________
                                                                                Clerk